DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 8: Claim 1, from which Claims 5 and 8 depend from, introduces “a vent penetrating a partition wall.”  Thus, the language of Claim 1 suggests a singular “vent.”  However, Claims 5 and 8 recite “wherein the vent is on a bottom surface of the recesses (italics used for emphasis).”  Because the word “recesses” recited in Claims 5 and 8 is plural, the Office finds that it is unclear whether Claims 5 and 8 require a single vent, or plural vents.  If Claims 5 and 8 do require a plurality of vents, then it is unclear whether each of the vents penetrate a partition wall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2013-234735 to Ito et al., which discloses:
Claim 1: An electric actuator 10 comprising:
a drive unit 12 having an output shaft 12d that is rotatable;
a motion conversion mechanism 22, 24 configured to convert a rotary motion of the output shaft 12d into a linear motion;
a driving force transmission mechanism 15, 26 configured to transmit a driving force of the drive unit 12 to the motion conversion mechanism 22, 24;
an accommodation space 13b, 13c, 14a, 14b accommodating the drive unit 12, the motion conversion mechanism 22, 24, and the driving force transmission mechanism 15, 26; and
a ventilation section 18 configured to ventilate the accommodation space 13b, 13c, 14a, 14b in accordance with an operation of the motion conversion mechanism 22, 24,
wherein the ventilation section 18 includes a vent 18 penetrating a partition wall 120 partitioning the driving force transmission mechanism 15, 26 (the wall 120 divides at least portions relating to the driving force transmission mechanism), an air flow path (see FIG. 7) communicating with the vent 18, and a filter 18a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,747,319 to Sakuta, in view of Japanese Patent Publication No. 2013-234735 to Ito et al.
Claim 1: Sakuta discloses an electric actuator (FIG. 25) comprising:
a drive unit 308 having an output shaft (connected to pinion 334) that is rotatable;
a motion conversion mechanism 316 configured to convert a rotary motion of the output shaft into a linear motion;
a driving force transmission mechanism 306 configured to transmit a driving force of the drive unit 308 to the motion conversion mechanism 316; [and]
an accommodation space 304 accommodating the drive unit 308, the motion conversion mechanism 316, and the driving force transmission mechanism 306.
Sakuta also discloses a partition wall 307 partitioning the driving force transmission mechanism 306.
Sakuta does not disclose a ventilation section configured to ventilate the accommodation space 304 in accordance with an operation of the motion conversion mechanism 316,
wherein the ventilation section includes a vent penetrating the partition wall 307 partitioning the driving force transmission mechanism 306, an air flow path communicating with the vent, and a filter.
The Office turns to Ito, which teaches an actuator that includes a ventilation section configured to ventilate an accommodation space in accordance with an operation of a motion conversion mechanism 24, 25, wherein the ventilation section includes a vent 18 penetrating a wall of a housing 11B, an air flow path communicating with the vent 18, and a filter 18a.

wherein the ventilation section includes a vent penetrating the partition wall 307 partitioning the driving force transmission mechanism 306, an air flow path communicating with the vent, and a filter, in order to vent air pressure developed during operation of the actuator.
Claim 2: Sakuta, as modified by Ito in the rejection of Claim 1 above (modifying Sakuta to include a breather or vent/filter in the housing cover), discloses the electric actuator according to claim 1, further comprising:
a first case 307 accommodating the driving force transmission mechanism 306 and having the partition wall and the vent; and
a second case (the cover member of FIG. 25 which corresponds to member associated with 8a shown in FIG. 1 of Sakuta) holding the filter (taught by Ito),
wherein the first case 307 and the second case are overlapped and connected, and
the air flow path is disposed between the first case 307 and the second case.
Claim 4: Sakuta, as modified by Ito in the rejection of Claim 1 above (modifying Sakuta to include a breather or vent/filter in the housing cover), discloses the electric actuator according to claim 2, wherein the air flow path includes a plurality of recesses (one recess accommodates end 302b of screw shaft 302 and another recess accommodates gears 330, 332) disposed in at least one of the first case or the second case.
Claim 5, as best understood: Sakuta, as modified by Ito in the rejection of Claim 1 above (modifying Sakuta to include a breather or vent/filter in the housing cover), discloses the electric actuator according to claim 4, wherein the vent is on a bottom surface of the recesses (the recess accommodates the end 302b of screw shaft 302) disposed in the first case 307.

Allowable Subject Matter
Claims 3 and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome issues under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 4,747,319 to Sakuta and Japanese Patent Publication No. 2013-234735 to Ito et al. are considered to be the closest prior art.  
Claims 6, 9, 11-12: The Office does not believe it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Sakuta, as modified by Ito above, so as to include a labyrinth seal part communicating with the ventilation section.
Claim 3: Sakuta, as modified by Ito in the rejection of Claim 1 above (modifying Sakuta to include a breather or vent/filter in the housing cover), discloses the electric actuator according to claim 2,
wherein the motion conversion mechanism 316 includes a screw shaft 302 capable of linear motion and a boot 318 configured to expand and contract in response to a movement of the screw shaft 302,

the shaft case includes a base (surface of the case that faces end 302b of screw shaft 302) and a shaft accommodation part (recessed part of the cover member that accommodates end 302b of screw shaft 302) accommodating the screw shaft 302.
However, the Office does not find that the limitation of Claim 3 in which “the filter (taught by Ito) is disposed at the base at a position apart from the shaft accommodation part” would have been obvious to those having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658